DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson.
Nicholson (US Pub. No. 2018/0048834 A1) discloses:
Regarding claim 1, a projector (element 210; page 3, paragraph 0037, lines 2-4) comprising: a projection section (Figure 1, element 103) 
Regarding claim 2, a detection section (i.e. visual sensor system) configured to detect luminance of the projection surface (Figure 1, element 211) in the state in which the image light (Figure 1, element 112) is not projected by the projection section (Figure 1, element 103), wherein the projection section (Figure 1, element 103) projects the image light corresponding to the luminance detected by the detection section (i.e. reduces the intensity of the images provided at the display device by the visual sensor intensity component by integrating the visual sensor system 
Regarding claim 3, an input section (Figure 1, element 224), wherein the projection section (Figure 1, element 103) projects the image light (Figure 1, element 112) based on an input received by the input section (page 4, paragraph 0056, lines 1-13).
Regarding claim 4, the image light corresponds to a camouflage image configured to camouflage the base image (page 6, paragraph 0074, lines 1-4).
Regarding claim 6, the projection section (Figure 1, element 103) projects the image light higher in luminance (i.e. brighter) than the base image on the projection surface (i.e. the intensity of the second image is reduced compared to the intensity of the first image; page 6, paragraph 0076, lines 10-13 and 18-21).
Regarding claim 8, an image information input section (Figure 1, element 224) configured to input information related to a color component of the base image (page 5, paragraph 0065, lines 1-4 and page 3, paragraph 0043, lines 19-22); and a control section (Figure 1, element 201) configured to change a color component (i.e. change in a distribution of wavelengths) included in the image light to be projected (page 8, paragraph 0097, lines 3-14) by the projection section (Figure 1, element 103) based on the information input to the image information input section (Figure 1, element 224), wherein the base image (i.e. common feature; 
Regarding claim 17, a projection method (page 2, paragraph 0016, lines 2-3) comprising: projecting image light (Figure 1, element 112) on a projection surface (Figure 1, element 211) by a projector (element 210; page 3, paragraph 0037, lines 2-4) disposed so as to be opposed to the projection surface (Figure 1, element 211) on which a base image (i.e. common feature; Figure 1, element 113, corresponding to light 111) is displayed to make visibility (i.e. intensity of the image) of the base image on which the image light is projected lower than in a state in which the image light is not projected (page 1, paragraph 0013, lines 1-7) on the projection surface (Figure 1, element 211).  However, this would be true if a portion of light from 112 is blocked, allowing only light from 111 onto the corresponding portion of the projection surface.  The Examiner noted that the limitation “when the image light is blocked from a portion of the projection surface while not blocked from the remaining portions of the projection surface, the visibility of the base image in the portion is higher than the visibility of the base image in the remaining portion” is not a positively recited method step.  
Regarding claim 18, the base image (i.e. common feature; Figure 1, element 113, corresponding to light 111) is an image projected by another .

Allowable Subject Matter
Claims 5, 7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, Nicholson (US Pub. No. 2018/0048834 A1) discloses a projector (element 200; page 3, paragraph 0038, lines 1-2) comprising a light source (page 1, paragraph 0011, lines 8-9) and a light modulation section (i.e. light modulator; page 3, paragraph 0038, line 3).  However, Nicholson and the prior art of record neither shows nor suggests a light modulation section having a drawing area in which an image is drawn, and configured to modulate light emitted from the light source with the image drawn in the drawing area to generate the image light, wherein the image drawn in the drawing area includes an image constituted by a diagram, and a size of the diagram is larger than a size of a diagram included in the base image.
Regarding claim 9, Nicholson (US Pub. No. 2018/0048834 A1) discloses a projection system (Figure 1, element 100) comprising: a first projector (Figure 1, element 210-2) configured to project first image light (Figure 1, element 112) on a projection surface (Figure 1, element 211).  However, Nicholson and the prior art of record neither shows nor suggests a second projector installed at a same side as the first projector with respect to the projection surface at a position farther 
Regarding claims 7, 10-16, the claims are allowable based on their dependence from allowable claims 5 and 9 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 01/26/2021 have been considered.  The amendment filed on 01/26/2021 necessitated the new grounds of rejection presented in this Office Action.
Applicant’s arguments, filed 01/26/2021, with respect to objection to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kaneko (US Pub. No. 2010/0002197 A1) discloses projector, that projects an image on a projection surface in accordance with an image signal, includes: an optical system that includes a light source and projects projection light representing the image; an optical sensor that receives the light from the projection surface; and an adjuster that carries out a first adjustment process of adjusting the brightness of the projection light in accordance with the output from the optical sensor before the light source illuminates.
Schultz et al. (US Pub. No. 2011/0206349 A1) teaches a method, apparatus and system for anti-piracy protection and verification include a first projection device configured to project image frames onto a screen.  A feedback device records a plurality of consecutive frames, an image analyzing module analyzes image properties of the recorded frames and a modulator creates anti-sampling system content to be projected contemporaneously with the image frames.  The projected anti-sampling system content, while virtually invisible to the human eye, is detectable by sampling systems such as camcorders, thus rendering any such pirated recordings of the protected image content useless.  The first projection device can include a security processor configured for comparing the recorded content with an expected content in real-time.  A display enable/disable module is provided for disabling the projection of the content on the screen if the recorded content does not match the expected content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MC/
03/22/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882